Title: From George Washington to Francisco Rendón, 2 May 1781
From: Washington, George
To: Rendón, Francisco


                        Sir

                            Head Quarters New Windsor May 2nd 1781
                        
                        I have had the very great pleasure and satisfaction to receive your two favors of the 16th and 24th Ultimo.
                        Suffer me to congratulate you, Sir, on the success of the Arms of the King, your Master, in the recapture of
                            Fort St Juan de Nicaragua, whereby the boasted exploits and expectations of the Enemy in that quarter are totally
                            frustrated. And do me the justice to believe, that I sincerely participate in your felicity, at the pleasing prospects of
                            further & more important success against the British at Pensacola, as well as against the fleet, in pursuit of which, you are so obliging as to mention nineteen Ships of the Line had actually sailed—I
                            shall be made extremely happy, by being informed of the successful issue of these expeditions.
                        At present, I have no intelligence of importance to communicate to you. The Reports of another embarkation at New York, have prevailed for many days; but they have been so vague &
                            uncertain, as not to be absolutely depended upon; Whenever any thing of Moment to the common cause shall turn up to view, I
                            shall not fail to acquaint you therewith, being with very great attachment & respect Sir Your Most Obedient Most
                            Humble Servant.

                    